                                                                            FILED IN THE
 1                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 2                                                                 Oct 28, 2019
 3                                                                     SEAN F. MCAVOY, CLERK


 4
 5                            UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
 7   ROBERT SHERMAN BERRY,
                                                      No.    2:96-CR-0259-WFN-1
 8                             Movant,
                                                      ORDER GRANTING § 2255
 9          -vs-                                      MOTION IN PART
10   UNITED STATES OF AMERICA,
11                             Respondent.
12
13         Before the Court is Mr. Berry's 28 U.S.C. § 2255 Motion to Vacate, Set Aside or
14   Correct Sentence. ECF No. 456.
15                                       BACKGROUND
16         Mr. Berry was indicted and convicted by a jury for Conspiracy (Count 1), two counts
17   of Transportation of a Stolen Vehicle (Counts 10 and 11), and Possession of an Unregistered
18   Grenade (Count 12). The jury reached no decision on Counts 2 – 9. The Government filed
19   a Superseding Indictment alleging Conspiracy in Count 1S; Destruction of Building used in
20   Interstate Commerce by Arson in Counts 2S and 6S, Use of a Firearm during an Arson in
21   Counts 3S and 7S, Use of a Firearm during an Armed Bank Robbery in Counts 5S and 9S,
22   and Armed Bank Robbery in Counts 4S and 8S. A jury found Mr. Berry guilty on all counts.
23         The Court sentenced Mr. Berry to a total term of life. The sentences were broken
24   down by count. The Court imposed five years for Count 1, 262 months for Counts 4S, and
25   8S, 20 years each for Counts 2S and 6S, and 10 years on Counts 10 – 12, all to run
26   concurrently. The Court imposed 30 years on Count 3S; life without the opportunity for
27   release for Count 5S and Count 7S, and 20 years for Count 9S. Sentences for Counts 3S,
28   5S, 7S, and 9S all run consecutively.

     ORDER ON § 2255 MOTION - 1
 1         Mr. Berry timely appealed the judgment and on June 21, 1999, the Ninth Circuit
 2   issued a Mandate affirming this Court. ECF No. 342. The Ninth Circuit granted Mr. Berry's
 3   application for authorization to file second or successive 28 U.S.C. § 2255. ECF No. 449.
 4   The Government acknowledges that the successive § 2255 is timely and that the Court
 5   should reach the merits of Mr. Berry's claims.
 6                                         DISCUSSION
 7         Mr. Berry challenges his convictions for use of a firearm during a crime of violence,
 8   Counts 3S, 5S, 7S, and 9S. The Government concedes that the § 924(c) convictions
 9   predicated on 18 U.S.C. § 844(i) should be vacated as Destruction of a Building does not
10   qualify as a crime of violence. Accordingly, convictions for Counts 3S and 7S are vacated.
11   Counts 5S and 9S are predicated on Armed Bank Robbery. Mr. Berry argues that Armed
12   Bank Robbery does not meet the force requirements to qualify as a crime of violence. The
13   Government disagrees, citing the Ninth Circuit case United States v. Watson, which held
14   that Armed Bank Robbery qualifies as a crime of violence for the purposes of § 924(c).
15   881 F.3d 782 (9th Cir. 2018). Mr. Berry asks that the Court find that Stokeling v. United
16   States, effectively overruled the reasoning in Watson. The Court declines Mr. Berry's
17   invitation for the reasons explained below.
18         A person commits Bank Robbery when "by force and violence, or by intimidation,
19   takes, or attempts to take, from the person or presence of another. . . any property or
20   money . . . in the custody . . . of any bank. . . ." 18 U.S.C. § 2113(a). If "in committing,
21   or in attempting to commit, any offense defined in subsection (a). . . of this section" a
22   person "assaults any person, or puts in jeopardy the life of any person by the use of a
23   dangerous weapon or device" the person has committed Armed Bank Robbery. Defendant
24   questions whether the quantum of force required to convict a person of Armed Bank
25   Robbery qualifies as "physical force" for the purposes of the elements clause of 18 U.S.C. §
26   924(c). To satisfy the elements clause, a "violent felony" must have "as an element the use,
27   attempted use, or threatened use of physical force against the person of another." 18 U.S.C.
28   § 924(c)(i).

     ORDER ON § 2255 MOTION - 2
 1         In Watson, the Ninth Circuit determined that Armed Bank Robbery under § 2113 (a)
 2   and (d) requires "violent physical force" as well as meeting the mens rea requirements
 3   necessary to "qualif[y] as a crime of violence under § 924(c). . . ." Watson, 881 F.3d at 786.
 4   The Ninth Circuit specifically addressed the quantum of force required for "intimidation"
 5   finding that even post-Johnson "intimidation" requires sufficient force to qualify as a crime
 6   of violence. Id at 785. See also United States v. Gutierrez, 876 F.3d 1254 (9th Cir. 2017)
 7   ("We, too, have held that 'intimidation' as used in the federal bank robbery statute requires
 8   that a person take property in such a way that would put an ordinary, reasonable person in
 9   fear of bodily harm, which necessarily entails the threatened use of physical force. As a
10   result, in our court, too, federal bank robbery constitutes a crime of violence. We have not
11   addressed in a published decision whether Selfa's holding remains sound after Johnson, but
12   we think it does. A defendant cannot put a reasonable person in fear of bodily harm without
13   threatening to use force capable of causing physical pain or injury." (internal citations
14   omitted))
15         Mr. Berry argues that Stokeling v. United States effectively overruled the
16   Ninth Circuit's ruling in Watson because in Stokeling the Supreme Court required more
17   force than "intimidation" to satisfy the elements clause.        The Court disagrees with
18   Mr. Berry's reasoning. In Stokeling, the Supreme Court noted that "Congress made clear
19   that the 'force' required for common-law robbery would be sufficient to justify an
20   enhanced sentence under the new elements clause." Stokeling v. United States, 139 S. Ct.
21   544, 551 (2019).    The federal robbery statute, like the bank robbery statute, can be
22   violated "by force and violence, or by intimidation." 18 U.S.C. § 2111. The Supreme Court
23   concluded that "it would be anomalous to read 'force' as excluding the quintessential
24   ACCA-predicate crime of robbery, despite the amendment's retention of the term 'force'
25   and its stated intent to expand the number of qualifying offenses." Stokeling, 139 S. Ct. at
26   551 (emphasis original). Mr. Berry, however, asks this Court to do just that, interpret the
27   Federal statute for robbery in such a way as to exclude it from the elements clause of
28   § 924(c). The Court declines to do so, and instead adopts the Ninth Circuit's conclusion

     ORDER ON § 2255 MOTION - 3
 1   that intimidation" requires a sufficient amount of force to satisfy the elements clause of
 2   § 924(c).
 3              The Court has reviewed the file and Movant's Motion and is fully informed.
 4   Accordingly,
 5              IT IS ORDERED that:
 6              1. Mr. Berry's Motion to Vacate, Set Aside or Correct Sentence by a Person in
 7   Federal Custody Pursuant to 28 U.S.C. § 2255, filed May 3, 2016, ECF No. 456, is
 8   GRANTED IN PART.
 9              2. Convictions for counts 3S and 7S are VACATED. All other convictions stand.
10              3. Counts 3S and 7S shall be dismissed unless the Government shows cause why
11   they should not in a filing submitted no later than November 8, 2019.
12              4. The parties shall file simultaneous briefing to address resentencing procedures no
13   later than November 22, 2019. The parties shall address if resentencing is required, and if
14   so, on which counts, and any other procedural issues that the parties would like the Court to
15   consider.
16                 The District Court Executive is directed to file this Order and provide copies to
17   counsel.
18              DATED this 28th day of October, 2019.
19
20
                                                       WM. FREMMING NIELSEN
21   10-10-19                                   SENIOR UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

     ORDER ON § 2255 MOTION - 4
